PER CURIAM.
Joe Scott challenges the trial court’s denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the motion states a facially sufficient claim that Scott may be entitled to additional jail credit and the trial court failed to either attach record portions that refute the appellant’s claim to its order or to state that the record is silent regarding jail credit, we reverse and remand for further proceedings. See White v. State, 656 So.2d 255 (Fla. 3d DCA 1995); Friss v. State, 881 So.2d 38 (Fla. 5th DCA 2004); Maloy v. State, 888 So.2d 143 (Fla. 1st DCA 2004).
Reversed and remanded.